Per Curiam :
The first assignment does not conform to the Rules of Court. The remaining assignments present a single question of law, viz., when does title begin under a descriptive warrant duly surveyed and returned ? The appellant contends that it commences with the date of the return of the survey; the appellees contend that it begins with the date of the warrant.
This, as before observed, was a descriptive warrant; its boundaries are fully set forth therein. A descriptive warrant gives a right of entry: Bechtel v. Rhoads, 3 S. & R. 333. The warrantee has an equitable title, commencing with the date of the warrant. His title bears a close analogy to that of a vendee under articles of agreement. A descriptive warrant, and payment of part of the purchase money, gives an equitable interest in the land from its date, which can only be divested by conveyance or twenty-one years’ adverse possession: Washabaugh v. Entriken, 34 Pa. 74. When the patent issues, the warrantee becomes possessed of the full legal title, and it relates back to the inception of his equitable title. We are of opinion the statute runs from the date of the warrant.
Judgment affirmed.